UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-23153 SecureAlert, Inc. (Exact name of registrant as specified in its charter) Utah 87-0543981 (State or other jurisdiction of incorporation or organization ) (I.R.S. Employer Identification Number) 150 West Civic Center Drive, Suite 400, Sandy, Utah 84070 (Address of principal executive officesZip Code) (801) 451-6141 (Registrant’s telephone number, including area code) RemoteMDx, Inc. (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[X]Yes[]No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files)[]Yes[]No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).[] Yes[X]No The number of shares outstanding of the registrant’s common stock as of August 10, 2010 was 262,749,970. SecureAlert, Inc. FORM 10-Q For the Quarterly Period Ended June 30, 2010 INDEX Page PART I. FINANCIAL INFORMATION Item 1 Financial Statements Condensed Consolidated Balance Sheets (Unaudited) 3 Condensed Consolidated Statements of Operations (Unaudited) 5 Condensed Consolidated Statements of Cash Flows (Unaudited) 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 8 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3 Quantitative and Qualitative Disclosures About Market Risk 30 Item 4 Controls and Procedures 31 PART II.OTHER INFORMATION Item 1 Legal Proceedings 32 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds. 32 Item 5 Other Information 33 Item 6 Exhibits. 33 Signatures 37 2 PART I.FINANCIAL INFORMATION Item 1.Financial Statements SECUREALERT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, September 30, Assets Current assets: Cash $ $ Accounts receivable, net of allowance for doubtful accounts of$299,100 and $266,000, respectively Inventory, net of reserve of $124,725 and $83,092, respectively Prepaid expenses and other Total current assets Property and equipment, net of accumulated depreciation of $2,208,208 and $2,525,180, respectively Monitoring equipment, net of accumulated depreciation of $3,200,324 and $2,944,197, respectively Goodwill Intangible assets, net of amortization of $234,672 and $126,655, respectively Other assets Total assets $ $ The accompanying notes are an integral part of these statements. 3 SECUREALERT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS – Continued (Unaudited) June 30, September 30, Liabilities and Stockholders’ Equity (Deficit) Current liabilities: Bank line of credit $ $ Accounts payable Accrued liabilities Dividends payable - Deferred revenue Settlement liability - SecureAlert Monitoring Series A Preferred stock redemption obligation Current portion of related-party line of credit and notes Promissory notes payable, net of debt discount of $0 and $41,556, respectively - Senior secured note payable, net of debt discount of $0 and $529,109, respectively Current portion of Series A 15% debentures, net of debt discount of $0 and $1,272,189, respectively - Derivative liability - Current portion of long-term debt Total current liabilities Series A 15% debentures, net of debt discount of $0 and $549,531, respectively, net of current portion - Long-term related party line of credit and notes, net of current portion - Long-term debt, net of current portion, net of debt discount of $0 and $525,665, respectively Total liabilities Stockholders’ equity (deficit): SecureAlert, Inc. stockholders’ equity (deficit): Preferred stock: Series D 8% dividend, convertible, voting, $0.0001 par value: 50,000 shares designated; 37,851 and zero shares outstanding, respectively (aggregate liquidation preference of $28,857,253) 4 - Common stock,$0.0001 par value: 600,000,000 shares authorized; 238,748,663 and 210,365,988 shares outstanding, respectively Additional paid-in capital Subscription receivable ) - Deferred compensation ) ) Accumulated deficit ) ) Total SecureAlert, Inc. stockholders’ equity (deficit) ) Non-controlling interest ) - Total equity (deficit) ) Total liabilities and stockholders’ equity (deficit) $ $ The accompanying notes are an integral part of these statements. 4 SECUREALERT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three months ended June 30, Nine months ended June 30, Revenues: Products $ Monitoring services Total revenues Cost of revenues: Products Monitoring services Total cost of revenues Gross profit Operating expenses: Selling, general and administrative (including $120,174, $281,604, $1,068,352 and $2,355,600, respectively, of compensation expense paid in stock or stock options / warrants) Settlement expense - Research and development Impairment of goodwill - - - Loss from operations ) Other income (expense): Currency exchange rate loss ) - ) - Loss on disposal of equipment - - ) - Redemption of SecureAlert Monitoring Series A Preferred ) Interest income 86 Interest expense (including $88,247, $1,099,707, $3,006,297, $1,929,306, respectively, of interest expense paid in stock) Acquisition option extension cost - ) - ) Derivative valuation gain (loss) - ) ) Other income, net Net loss ) Net loss attributable to non-controlling interest - - Net loss attributable to SecureAlert, Inc. ) Dividends on Series A and D Preferred stock ) - ) ) Net loss attributable to SecureAlert, Inc. common stockholders $ ) $ ) $ ) $ ) Net loss per common share, basic and diluted $ ) $ ) $ ) $ ) Weighted average common shares outstanding, basic and diluted The accompanying notes are an integral part of these statements. 5 SECUREALERT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended June 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Common stock issued for services Amortization of deferred financing and consulting costs Non-cash compensation related to re-pricing of stock options Common stock issued for acquisition option extension cost - Amortization of debt discount Settlement expense - Non-cash interest expense related to a beneficial conversion feature - Common stock issued in connection with debt - Common stock issued to settle lawsuit - Redemption of SecureAlert Monitoring Series A Preferred stock ) Increase in related-party line of credit for services Impairment of goodwill - Derivative liability valuation (gain) loss ) Changes in operating assets and liabilities: Accounts receivable, net ) Deposit released from escrow - Inventories ) Prepaid expenses and other assets ) ) Receivables ) Accounts payable Accrued liabilities ) Deferred revenue ) Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of property and equipment ) ) Purchase of monitoring equipment ) ) Purchase of securities - ) Disposal of property and equipment - Disposal of monitoring equipment Net cash used in investing activities ) ) Cash flows from financing activities: Net payments on related-party line of credit ) ) Proceeds from related-party note payable Payment on related-party notes payable ) ) Principal payments on notes payable ) ) Proceeds from notes payable Net borrowingson bank line of credit Principal payments on notes payable related to acquisitions ) - Proceeds from Series A 15% debenture, net of commissions - Payments on Series A 15% debenture ) - Proceeds from issuance of common stock, net of commissions - Net proceeds from issuance of Series D Convertible Preferred stock - Net cash provided by financing activities Net increase (decrease) in cash ) Cash, beginning of period Cash, end of period $ $ The accompanying notes are an integral part of these statements. 6 ECUREALERT, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued) (Unaudited) Nine Months Ended June 30, Cash paid for interest $ $ Supplemental schedule of non-cash investing and financing activities: Issuance of shares of common stock in exchange for shares of Series B Preferred stock $
